DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Invention I (Claims 1-15) in the reply filed on 06/17/2021 is acknowledged. The traversal is on the ground(s) that the claimed inventions are co-extensive, and therefore it should not be a serious search burden. This is not found persuasive because Invention I and II are classified in different classification which requires a separate status in the art in view of their different classifications. For instance, the surgical method in claim 16 recite “making an abdominal incision into an abdomen of a patient” does not require the particular stomal device as recited in claim 1.  Also, the consideration of undue burden is one that must be made by the Examiner. Applicant’s arguments that the search of one invention must necessarily result in a search of the other one has been considered, but not persuasive insofar as the searches are not co-extensive and additional search would be required for the combination of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff (US 6716209 B2) in view of Wang et al (CN 209091815 U, hereinafter 'Wang').
Regarding claim 1, Leiboff discloses a stomal device (figures 1-3, rod 10) comprising:
A rod (figure 2, rod 10) configured to be positioned in a loop of a body vessel (see figure 2, col 1 lines 41-43, after the abdomen is incised and a loop of bowel is exteriorized, the rod 10 is inserted throughout the mesentery 15 of the bowl 16), the rod including first and second end portions (figure 2, each side ends of rod 10 where is connected to cross pieces 12 and 14); and
First and second anchoring portions (figure 1, cross-pieces 12 and 14), the first and second anchoring portions transversely extending from the rod (see figure 1, cross-pieces 12 and 14 are extending longitudinally from rod 10).
Leiboff does not disclose the first and second anchoring portions are configured to detachably support the rod, the first and second anchoring portions including third and fourth connecting portions configured to detachably mate with the first and second connecting portions of the first and second end portions of the rod.
Wang teaches a supporting device for ostomy comprising first and second anchoring portions (figure 1, left and right supporting plates 2, 3) configured to detachably support the rod (figure 1, supporting rod 1), the first and second anchoring portions including third and fourth connecting portions (figure 1, symmetrical limit grooves 5) configured to detachably mate with the first and second connecting portions (figure 1, each side ends of support rod 1) of the first and second end portions of the rod (see figure 1, support rod is connected to support plates 2 and 3 by symmetrical limit grooves 5. Further pg 2 paragraph 2, the supporting seat is provided with a limit mechanism matching with supporting rod).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 
Regarding claim 2, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
Leiboff further teaches the first and second anchoring portions define respective longitudinal axes (see figure 3, cross-pieces 12 and 14 are extended in longitudinal axes)
Regarding claim 3, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
Leiboff does not disclose wherein at least one of the first or second anchoring portions include an arcuate profile.
Wang teaches at least one of the first or second anchoring portions include an arcuate profile (pg2 paragraph 4, the left supporting plate and the right supporting plate are semi-circular).
Wang provide semi-circular supporting plates in order to protect wound by uniformly distributing pressure from the supporting rod to the supporting plates and also fix the support rod to prevent free displacement of stoma (pg 2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Wang and provide first or second anchoring portions in an arcuate profile to fix the rod and distribute pressure from the rod to the anchoring portions.
Regarding claim 5, the device of Leiboff, modified by Wang, teaches the device according to Claim 3.

Wang teaches at least one of the first or second anchoring portions have a convexity (pg2 paragraph 4, the left supporting plate and the right supporting plate are semi-circular, and also see figure 1).
Wang provide semi-circular supporting plates in order to protect wound by uniformly distributing pressure from the supporting rod to the supporting plates and also fix the support rod to prevent free displacement of stoma (pg 2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Wang and provide first or second anchoring portions in an arcuate profile to fix the rod and distribute pressure from the rod to the anchoring portions.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, and further in view of Nolan et al (US 3779247 A, hereinafter 'Nolan').
Regarding claim 4, the device of Leiboff, modified by Wang, teaches the device according to Claim 3.
Both Leiboff and Wang does not teach wherein the arcuate profile of the at least one of the first or second anchoring portions has a concavity.
Nolan teaches a loop colostomy bridge comprising anchoring portions (figure 2, mating members 22 and 24) have a concavity (see figure 2).
It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute concave mating members of Nolan for cross-pieces of Leiboff since this modification would have been a simple substitution of one known element (the concave mating .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, and further in view of Matysiak (US 5026361 A).
Regarding claim 6, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
Both Leiboff and Wang are silent as to at least one of the first or second anchoring portions includes a padding portion.
Matysiak teaches a fitting device for lateral colostomy comprising at least one of the first or second anchoring portions (figure 1, half-rings 1 or 2) includes a padding portion (figure 3a, protective half-rings 9 and half-shoulders 11).
Matysiak provides protective half-rings and half-shoulders in order to assure a better fixation of the assembly (col 2 lines 40-44 and col 3 lines 31-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide a padding portion to ensure better fixation of the assembly.
Regarding claim 7, the device of Leiboff, modified by Wang and Matysiak, teaches the device according to Claim 6.
Both Leiboff and Wang are silent as to the padding portion is formed of a foam.
Matysiak further teaches the padding portion is formed of a foam (col 1 lines 45-46, a shoulder made of micro-porous adhesive).
Matysiak provides a micro-porous shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring 
Regarding claim 8, the device of Leiboff, modified by Wang and Matysiak, teaches the device according to Claim 6.
Both Leiboff and Wang are silent as to the padding portion includes an adhesive layer.
Matysiak further teaches the padding portion includes an adhesive layer (col 1 lines 45-46, a shoulder made of micro-porous adhesive).
Matysiak provides a micro-porous adhesive shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide the padding portion includes adhesive to reinforce adherence of the device to the skin.
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, and further in view of McLaughlin et al (US 20170354511 A1, hereinafter 'McLaughlin').
 	Regarding claim 9, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
	Both Leiboff and Wang are silent as to the first and second connecting portions of the rod and the third and fourth connection portions of the first and second anchoring portions include dove-tail configuration.
	Mclaughlin teaches an implant assembly (device as shown in figure 6) comprises interbody member 200 and plates 110 are coupled body dove-tail configuration ([0093] interbody component 200 includes a dovetail shaped projection 204, 206 which slidingly engages a corresponding dovetail shaped slot 116 in the plate 110).
.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, in view of Nolan and further in view of Ray (US 6042582 A).
Regarding claim 10, Leiboff discloses a surgical kit comprising: 
A rod (figure 2, rod 10) configured to be positioned in a loop of a body vessel to support at least the loop of the body vessel on an abdominal wall (see figure 2, col 1 lines 41-43, after the abdomen is incised and a loop of bowel is exteriorized, the rod 10 is inserted throughout the mesentery 15 of the bowl 16), the rod including first and second end portions (figure 2, each side ends of rod 10 where is connected to cross pieces 12 and 14);
A pair of first anchoring portion (figure 1, cross-pieces 12 and 14), the first anchoring portions transversely connectable with the respective first and second end portions of the rod (see figure 1, cross-pieces 12 and 14 are extending longitudinally from rod 10), the first anchoring portions each defining a longitudinal axis (see figure 3, cross-pieces 12 and 14 are extended in longitudinal axes).
Leiboff does not disclose a pair of first anchoring portions configured to detachably support the rod.
a pair of second anchoring portions configured to detachably support the rod, the second anchoring portions detachably connectable with the respective first and second end portions of the rod, the second anchoring portions including an arcuate profile having concavity; and 

Wang teaches  a supporting device for ostomy comprising anchoring portions (figure 1, left and right supporting plates 2, 3) can be detachably support the rod (see figure 1, support rod is connected to support plates 2 and 3 by symetrical limit grooves 5. Further pg 2 paragraph 2, the supporting seat is provided with a limit mechanism matching with supporting rod).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the teachings of Wang and provide first and second anchoring portions configured to detachably support the rod to secure stoma from displacement and distribute the pressure of the supporting rod through the supporting plates.
Wang further teaches a pair of second and third anchoring portions (figure 1, left and right supporting plates 2, 3) configured to detachably support the rod, the second anchoring portions detachably connectable with the respective first and second end portions of the rod (see figure 1, support rod is connected to support plates 2 and 3 by symmetrical limit grooves 5. Further pg 2 paragraph 2, the supporting seat is provided with a limit mechanism matching with supporting rod), the second anchoring portions including an arcuate profile having convexity (pg2 paragraph 4, the left supporting plate and the right supporting plate are semi-circular, and also see figure 1).

Wang is still silent as to the third anchoring portions including an arcuate profile having concavity.
Nolan teaches a loop colostomy bridge comprising anchoring portions (figure 2, mating members 22 and 24) have a concavity (see figure 2).
It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute concave mating members of Nolan for cross-pieces of Leiboff since this modification would have been a simple substitution of one known element (the concave mating members of Nolan) for another (cross pieces of Leiboff) to obtain predictable results (distribution of pressure).
Leiboff, Wang, and Nolan are silent as to a surgical kit comprises all of the first, second and third anchoring portions above.
Ray teaches a surgical kit (a kit as shown in figure 1) comprises a different sizes of vertebral spacers 14 (for example 12mm, 14mm, 16mm and 18mm) are detachably mounted to the insertion instrument 12 in order to correspond to the size of surgical site (col 4 lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical kit of Leiboff to incorporate the teachings of Wang, Nolan, and Ray and provide a surgical kit comprises different shapes of anchoring 
Regarding claims 11, the device of Leiboff, modified by Wang, Nolan, and Ray, teaches the surgical kit according to claim 10.
Leiboff discloses the first anchoring portions (figure 1, cross-pieces 12 and 14) include mate with the respective first and second end portions of the rod (figure 2, each side ends of rod 10 where is connected to cross pieces 12 and 14).
Leiboff does not disclose connecting portions configured to detachably mate with the first and second end portions of the rod
Wang teaches connecting portions (figure 1, symmetrical limit grooves 5) configured to detachably mate with the first and second end portions of the rod (see figure 1, support rod is connected to support plates 2 and 3 by symmetrical limit grooves 5. Further pg 2 paragraph 2, the supporting seat is provided with a limit mechanism matching with supporting rod).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the teachings of Wang and provide first and second anchoring portions configured to detachably support the rod to secure stoma from displacement and distribute the pressure of the supporting rod through the supporting plates.
Regarding claim 12, the device of Leiboff, modified by Wang, Nolan, and Ray, teaches the surgical kit according to claim 10.

Wang teaches the second (figure 1 support plates 2 and 3) or third anchoring portions include connecting portions (figure 1, symmetrical limit grooves 5) configured to detachably mate with the respective first and second end portions of the rods (see figure 1, side ends of supporting road 1 mate with its respective symmetrical limit grooves 5).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the teachings of Wang and provide first and second anchoring portions configured to detachably support the rod to secure stoma from displacement and distribute the pressure of the supporting rod through the supporting plates.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, in view of Nolan, in view of Ray and further in view of Matysiak.
Regarding claim 13, the device of Leiboff, modified by Wang, Nolan, and Ray, teaches the surgical kit according to claim 10.
	Leiboff does not disclose the first anchoring portions includes padding portions at opposing ends thereof.
Matysiak teaches a fitting device for lateral colostomy comprising the first anchoring portions (figure 1, two half rings 1 and 2) includes padding portions at opposing ends thereof (figure 3a, protective half-rings 9 and half-shoulders 11).

Regarding claim 14, the device of Leiboff, modified by Wang, Nolan, Ray and Matysiak, teaches the surgical kit according to claim 13.
	Leiboff does not disclose the padding portions are formed of a foam.
Matysiak teaches the padding portion are formed of a foam (col 1 lines 45-46, a shoulder made of micro-porous adhesive).
Matysiak provides a micro-porous shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide the padding portion is formed of a foam to reinforce adherence of the device to the skin.
Regarding claim 15, the device of Leiboff, modified by Wang, Nolan, Ray and Matysiak, teaches the surgical kit according to claim 13.
Leiboff does not disclose the padding portions includes an adhesive layer.
Matysiak teaches the padding portion includes an adhesive layer (col 1 lines 45-46, a shoulder made of micro-porous adhesive).
Matysiak provides a micro-porous adhesive shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng (CN 208942528 U), teaches ostomy support device comprises detachable support arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781